                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       NO. 5:18-CR-452-FL-1
                                       NO. 5:18-CR-452-FL-2


 UNITED STATES OF AMERICA                          )
                                                   )
       v.                                          )
                                                   )
                                                                         ORDER
 LEONID ISAAKOVICH TEYF, and                       )
 TATYANA ANATOLYEVNA TEYF,                         )
                                                   )
                         Defendants.               )



       This matter came before the court on April 24, 2020, at 10:00 a.m. for administrative

telephonic conference on trial scheduling as to defendant Leonid Teyf. Trial of counts 27–29 of

the Fourth Superseding Indictment against defendant Leonid Teyf is presently set to commence

on May 18, 2020, at 1:30 p.m. at New Bern, while trial of all remaining counts against defendant

Leonid Teyf, initially scheduled for March 16, 2020, at 9:00 a.m., was continued to a date to be

determined at conclusion of trial of counts 27–29. For the reasons discussed herein, the court

amends trial schedule in the instant matter as set forth below.

                                          BACKGROUND

       This case, a complex criminal proceeding with numerous charges against multiple

defendants, has a lengthy and contentious procedural background. Defendant Leonid Teyf was

indicted for conspiracy to commit money laundering, money laundering, bribery of a public

official, murder for hire, possession of a firearm with an obliterated serial number, conspiracy to

harbor illegal aliens, visa fraud, making false statements on a tax return, and failing to file a report

of foreign bank and financial accounts. Defendant Tatyana Teyf was indicted for conspiracy to




            Case 5:18-cr-00452-FL Document 576 Filed 04/27/20 Page 1 of 6
commit money laundering, money laundering, conspiracy to harbor illegal aliens, making false

statements on a tax return, and failing to file a report of foreign bank and financial accounts.

         On September 10, 2019, the court entered scheduling order in the instant case setting this

matter for joint trial of all defendants pleading not guilty on March 16, 2020. In January 2020,

defendants Leonid Teyf and Tatyana Teyf pleaded not guilty as to all counts against them and

moved to sever their respective trials.1

         On February 6, 2020, without objection from the government, the court granted motions to

sever the trial of defendants Leonid Teyf and Tatyana Teyf, reasoning that evidence sought to be

presented by defendant Tatyana Teyf at trial would unfairly prejudice defendant Leonid Teyf. At

the request of the government, the court ordered that defendant Leonid Teyf’s trial on all counts

commence March 16, 2020, and defendant Tatyana Teyf be given a new trial date to be determined

at pretrial conference on February 10, 2020.

         At pretrial conference, the court inquired of counsel for the government and defendant

Tatyana Teyf regarding a suitable trial date. Counsel for defendant Tatyana Teyf represented that

it would require time for reasonable preparation, including obtaining and reviewing trial transcripts

of defendant Leonid Teyf’s trial in preparation for her own. Counsel for defendant Tatyana Teyf

also noted involvement in another trial scheduled before this court, which could affect ability

effectively to prepare for this trial. Taking into account the recent severance of defendants’ trials,

the complexity of this case, and the time needed by counsel reasonably to prepare, the court

scheduled defendant Tatyana Teyf’s trial to commence August 31, 2020.

         Ten days prior to commencement of trial on March 16, 2020, defendant Leonid Teyf

moved the court reconsider its decision to try all counts against him together, reasoning that trial


1
         Defendant Leonid Teyf also moved to sever counts 27–29 of the Fourth Superseding Indictment for separate
trial.

                                                       2

            Case 5:18-cr-00452-FL Document 576 Filed 04/27/20 Page 2 of 6
of counts 27–29 of the Fourth Superseding Indictment together with all other counts would unfairly

prejudice him. The court granted defendant’s motion, setting trial of all counts except counts 27–

29 for trial on March 16, 2020. Shortly thereafter, at the request of the government, the court

ordered that trial of counts 27–29 proceed to trial on March 17, 2020, and that all remaining counts

against defendant Leonid Teyf would be scheduled at the conclusion of trial of counts 27–29.

       Due to the threat posed by the communicable disease known as Covid-19, defendant

Leonid Teyf’s trial on counts 27–29 of the Fourth Superseding Indictment was continued to April

27, 2020, then to May 18, 2020. As the spread of the disease has not abated, the court scheduled

telephonic administrative conference April 24, 2020, to discuss with counsel for the parties trial

scheduling as to defendant Leonid Teyf.

                                    COURT’S DISCUSSION

       At conference, the court considered setting suitable commencement dates for each of

defendant Leonid Teyf’s trials, in accordance with the requirements of the Speedy Trial Act of

1974, as amended, 18 U.S.C. § 3161(c)(1). The court may exclude from speedy trial computation

“[a]ny period of delay resulting from a continuance granted by any judge on [her] own motion or

at the request of the defendant or his counsel or at the request of the attorney for the Government,

if the judge granted such continuance on the basis of [her] findings that the ends of justice served

by taking such action outweigh the best interest of the public and the defendant in a speedy trial.”

18 U.S.C. § 3161(h)(7)(A). In granting a continuance under the “ends of justice” provision, the

court must make findings based on a nonexhaustive list of factors, such as the complexity of the

case and the time reasonably required by the parties to prepare. See 18 U.S.C. § 3161(h)(7)(B).

       Turning first to trial of counts 27–29, the court inquired if the parties reasonably are

prepared to proceed to trial May 18, 2020. Counsel for the government represented it is ready to



                                                 3

          Case 5:18-cr-00452-FL Document 576 Filed 04/27/20 Page 3 of 6
proceed, reliant upon modifications to the court’s regular trial procedures to prevent transmission

of Covid-19.    The government suggested several modifications such as physical distance,

separation of jurors, reduction of paper exhibits, and use of gloves where paper exhibits are

provided.

       Counsel for the defendant, resident in New York, painted a bleaker picture. Counsel

explained that due to the spread of Covid-19, his office had been closed since March 18, 2020,

with no discussion of reopening, that certain of his office staff has been furloughed, noting the

governor of New York has extended the stay at home order until at least May 15, 2020. In sum,

counsel for defendant Leonid Teyf will not be able to prepare effectively for trial, and defendant

Leonid Teyf will be prejudiced if required to proceed in mid-May. Counsel suggested trial

commence no earlier than the second half of June.

       Taking the parties’ responses into account, the court suggested trial of counts 27–29 be

rescheduled to commence July 27, 2020. The parties indicated generally their availability on this

date, though defendant expressed preference that trial be held sooner.

       The court also discussed at conference scheduling trial of all remaining counts against

defendant Leonid Teyf in the Fourth Superseding Indictment. The court reminded counsel that, at

pretrial conference on February 10, 2020, counsel for defendant Tatyana Teyf represented to the

court that in order to reasonably prepare for trial, defendant Tatyana Teyf would require time to

obtain and review transcripts of the trial of her former husband, defendant Leonid Teyf. The court

also observed that, in contrast to defendant Leonid Teyf, defendant Tatyana Teyf is currently not

incarcerated. Counsel for defendant Tatyana Teyf was not present at conference, nor had this

conference been noticed to include her counsel.




                                                  4

            Case 5:18-cr-00452-FL Document 576 Filed 04/27/20 Page 4 of 6
         In light of defendant Leonid Teyf’s interest in proceeding to trial on all remaining counts

as quickly as possible, and defendant Tatyana Teyf’s interest in preparing for her own trial with

benefit of defendant Leonid Teyf’s trial record, and upon defendant Leonid Teyf’s counsel’s

suggestion, the court directed defendant Leonid Teyf’s counsel to confer with his former wife’s

counsel, and report to the court not later than Monday, April 27, 2020, if defendant Tatyana Teyf

agreed that Leonid Teyf’s money-laundering trial may commence on August 31, 2020, in lieu of

her own. The court’s proposal was met with favor. Defendant Leonid Teyf’s counsel later reported

that holding trial of counts 27–29 on July 27, 2020, close in time to trial of all remaining counts,

would promote efficiencies in preparation of his case, and defendant Tatyana Teyf agreed to delay

of her trial.

         Many conclusions necessarily follow, and these are memorialized separately below.

                                                 CONCLUSION

         Based on the foregoing, the court ORDERS the following:

    1.          Jury trial of estimated length of four days as to counts 27–29 of the Fourth Superseding

                Indictment against defendant Leonid Teyf is set to commence at New Bern on July 27,

                2020, at 9:00 a.m.

    2.          Jury trial of estimated length of three weeks as to all remaining counts against

                defendant Leonid Teyf in the Fourth Superseding Indictment is set to commence at

                New Bern on August 31, 2020, at 9:00 a.m.2

    3.          Jury trial as to all counts against defendant Tatyana Teyf is CONTINUED to a date to

                be set by further order of the court.




2
         As to trial of all remaining counts against defendant Leonid Teyf, counsel is reminded of the court’s April 9,
2020, order setting deadlines regarding outstanding trial preparation, including motions in limine. (DE 564).

                                                          5

            Case 5:18-cr-00452-FL Document 576 Filed 04/27/20 Page 5 of 6
4.      Within seven days, counsel for the government and counsel for defendant Tatyana Teyf

        are DIRECTED to confer and file joint status report. Said report should:

        a. Identify for the court how much time defense counsel and counsel for the

           government reasonably require to effectively prepare for trial, considering the due

           diligence of the parties and any complexities in the case, and including particularly

           time needed to obtain and review transcripts from defendant Leonid Teyf’s trials;

        b. Confirm estimated length of trial; and

        c. Propose at least three alternative dates for commencement of trial.

5.      For the reasons set forth herein, the court finds pursuant to 18 U.S.C. § 3161(h)(7)(A)

        that the ends of justice served by each of these continuances outweighs the best interests

        of the public and the defendants in a speedy trial. Accordingly, each of these delays

        are excluded from speedy trial computation.

6.      Defendant Leonid Teyf’s motion to set trial date on money laundering counts (DE 567)

        is DENIED AS MOOT.

     SO ORDERED, this the 27th day of April, 2020.



                                           _____________________________
                                           LOUISE W. FLANAGAN
                                           United States District Judge




                                              6

       Case 5:18-cr-00452-FL Document 576 Filed 04/27/20 Page 6 of 6
